Exhibit 10.10

Summary of Executive Officer and Non-employee Director Compensation

Set forth below is a summary of the compensation paid by Dril-Quip, Inc. (the
“Company”) to its executive officers and non- employee directors as of the date
of filing of the Company’s Annual Report on Form 10-K. For more information
regarding executive officer and director compensation, please read “Director
Compensation,” “Executive Compensation,” and “Corporate Governance
Matters-Related Person Transactions-Employment Agreements with Executive
Officers” contained in the Company’s proxy statement for its 2016 Annual Meeting
of Stockholders to be filed with the SEC pursuant to Regulation 14A.

Executive Officers

Each of the Company’s President and Chief Executive Officer, Senior Vice
President and Chief Operating Officer, Vice President- Finance and Chief
Financial Officer and Vice President-General Counsel and Secretary (each, an
“Executive Officer”) is compensated in accordance with his employment agreement,
each of which is filed as an Exhibit to the Company’s Form 8-K/A filed
December 12, 2011 and is incorporated by reference herein.

In addition, the Executive Officers are eligible to receive a performance bonus
for 2016 performance under the Company’s Short Term Incentive Plan. The bonus
award will be calculated based on (i) the Company’s performance in the 12-month
period ending December 31, 2016 against performance targets, (ii) the Executive
Officer’s achievement of personal objectives and (iii) the bonus target amounts
for each Executive Officer that are set by the Compensation Committee of the
Board of Directors.

Under the Company’s 2004 Incentive Plan, as amended and restated (the “Long Term
Incentive Plan”), employees may be granted awards in the form of stock options,
stock appreciation rights, stock awards, cash awards or performance awards. The
current forms of the applicable award agreements pursuant to the Company’s Long
Term Incentive Plan are included as exhibits to the Company’s Annual Report on
Form 10-K.

Non-Employee Directors

The non-employee Chairman of the Board receives an annual fee of $150,000 and
the Company’s other non-employee directors receive an annual fee of $75,000. The
Chairman of each of the Committees receives an additional annual fee in the
amount of $15,000 for the Audit Committee and $10,000 each for the Nominating
and Governance Committee and the Compensation Committee. In addition, the
non-employee directors receive a fee of $1,000 for attendance at each Board of
Directors meeting and $1,000 for each committee meeting. All directors are
reimbursed for their out-of-pocket expenses and other expenses incurred in
attending meetings of the Board or its committees and for other expenses
incurred in their capacity as directors.

Under the Company’s Long Term Incentive Plan, non-employee directors may be
granted awards in the form of stock options, stock appreciation rights, stock
awards, cash awards or performance awards. The current forms of the applicable
award agreements pursuant to the Company’s Long Term Incentive Plan are included
as exhibits to the Company’s Annual Report on Form 10-K.